        Case 2:18-cv-02512-JAR-KGG Document 7 Filed 11/14/18 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

MIRACLE THOMPSON,                             )
                                              )
                              Plaintiff,      )
                                              )
vs.                                           )              Case No. 18 CV 2512
                                              )
FORD OF AUGUSTA, INC. dba                     )
EDDY’S FORD OF AUGUSTA,                       )
                                              )
                              Defendant.      )
                                              )

          DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS

        COMES NOW the Defendant, pursuant to Fed. R. Civ. P. 12, and submits its reply in

support of its motion to dismiss Plaintiff’s complaint.

I.      REPLY TO PLAINTIFF’S ARGUMENTS AND AUTHORITIES

        Plaintiff responds to the pending motion to dismiss by arguing that Defendant has

  defaulted under its Arbitration Agreement obligations, and that the Agreement itself is

  unenforceable. For the reasons set forth below, the Court should reject those arguments.

        A.     Defendant Has Not Defaulted Its Obligation to Arbitrate

        Plaintiff’s argument that Defendant has ‘defaulted its obligation to arbitrate’ is based

upon its flawed reading of 9 U.S.C. §3 and the Arbitration Agreement itself. Defendant has not

defaulted its obligation to arbitrate as shown by its election of AAA rule R-9, and review of the

Arbitration Agreement itself shows it is in harmony with those arbitration rules.

               1.      Plaintiff’s Flawed Interpretation of 9 U.S.C. §3

        That statute provides a court must stay proceedings pending completion of arbitration

provided “the applicant for the stay is not in default in proceeding with such arbitration.”

Plaintiff interprets that language to refer to the parties’ arbitration agreement itself, and



2663602.DOCX
        Case 2:18-cv-02512-JAR-KGG Document 7 Filed 11/14/18 Page 2 of 6




Defendant’s alleged default in failing to comply with the terms thereof.

         Case law is clear that the “default” to which §3 refers generally concerns parties who

choose to ignore their arbitration agreements and proceed with litigation or other actions

inconsistent with a right to arbitrate. See N & D Fashions, Inc. v. DHJ Industries, Inc., 548 F.2d

722, 728 (8th Cir. 1976) (“A default occurs when a party ‘actively participates in a lawsuit or

takes other action inconsistent with” the right to arbitration.’”); Cornell & Co. v. Barber & Ross

Co., 360 F.2d 512, 513 (D.C. Cir. 1966) (“A party waives his right to arbitrate when he actively

participates in a lawsuit or takes other action inconsistent with that right. Once having waived

the right to arbitrate, that party is necessarily ‘in default in proceeding with such arbitration.'”).

§3’s reference to “default” may also apply in instances, like in Plaintiff’s cited case of Pre-Paid

Legal Services, Inc. v. Cahill, where a party refuses to either participate in arbitration

proceedings or ignores the rules of arbitration. See 786 F.3d 1287, 1294 (10th Cir. 2015). 1

         The foregoing cases show §3 does not apply in this instance. Plaintiff herself elected to

enforce the parties’ arbitration agreement on August 29, 2018, and Defendant chose to enforce

AAA rule R-9 to remove those claims to small claims court on September 24, 2018. There was

no substantial delay in Defendant acting under the parties’ agreed arbitration rules, nor did

Defendant file any lawsuit or take any action inconsistent with its right to arbitrate. And

Defendant did not refuse to participate in arbitration or abide by its rules; in fact, Defendant

opted to use AAA rule R-9 to remove the parties’ dispute to small claims court. Defendant did

not ignore the rules of arbitration, instead it expressly abided by them, and any argument


1
 Citing Brown v. Dillard's, Inc., 430 F.3d 1004, 1011 (9th Cir.2005) (explaining the defendant “breached the
arbitration agreement by refusing to participate in properly initiated arbitration proceedings” and that the “breach
was tantamount to a repudiation of the arbitration agreement”); Sink v. Aden Enterprises, Inc., 352 F.3d 1197, 1201
(9th Cir. 2003) (“[F]ailure to pay required costs of arbitration was a material breach of its obligations in connection
with the arbitration.”); Garcia v. Mason Contract Prods., LLC, No. 08–23103–CIV, 2010 WL 3259922, at *3
(S.D.Fla. Aug. 18, 2010) (unpublished) (holding “[b]y failing to timely pay its share of the arbitration fee, Defendant
materially breached its obligations, thereby ‘scuttling’ [its] opportunity” to insist on arbitration).

                                                          2
           Case 2:18-cv-02512-JAR-KGG Document 7 Filed 11/14/18 Page 3 of 6




therefore that Defendant is in default under 9 U.S.C. §3 is without merit.

                  2.     AAA Rules are Consistent with the Parties’ Arbitration Agreement

           Plaintiff’s core argument that the Arbitration Agreement is inconsistent with AAA rules

and therefore the Agreement supersedes the arbitration rules is based on a selective reading of

that document. Plaintiff cites the Agreement’s provision that “in the event of a conflict or

inconsistency between the rules and procedures of the arbitration administrator and this

Agreement, this Agreement shall govern.” She reads that language in concert with the parties’

waiver of their right to litigate before a judge or jury upon election of arbitration to create an

inconsistency rendering Defendant’s election of AAA rule R-9’s small claims jurisdiction a

nullity.

           In doing so, Plaintiff ignores standard rules of contract construction and the Agreement

itself. Documents like the Agreement should be read to give effect to all its provisions and to

render them consistent with each other. Dillard Dept. Stores, Inc. v. State Dept. of Human

Resources, 28 Kan. App. 2d 229, 235 (Kan. App. 2000). The Agreement itself solely concerns

arbitrating the parties’ disputes, with arbitration generally recognized as a simple, informal, and

efficient way to resolve disputes. See Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,

473 U.S. 614, 628 (1985) (discussing the “simplicity, informality, and expedition of

arbitration.”); AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 345 (2011) (“[T]he

informality of arbitral proceedings is itself desirable, reducing the cost and increasing the speed

of dispute resolution.”)

           These basic concepts show that the parties intended for the Agreement to allow for quick

and inexpensive resolution of their disputes through arbitration. That said, the Agreement also

expressly allows for one – and only one – other form of dispute resolution, which is similarly



                                                  3
       Case 2:18-cv-02512-JAR-KGG Document 7 Filed 11/14/18 Page 4 of 6




informal and cost effective: small claims court. The second to last sentence of the Agreement’s

third paragraph states “We agree not to invoke our right to arbitrate an individual claim you may

bring in small claims court or an equivalent court, if any, so long as the Claim is pending only in

that Court.” The effect of including this sentence cannot be overstated in this instance.

       It is the only exception in the entire Agreement allowing the parties’ to resolve a claim

outside arbitration. Read in concert with the Agreement’s general purpose of allowing for quick

and inexpensive dispute resolution, it is an express recognition that resolving disputes in small

claims court is the most cost effective and expedient forum. That recognition of the efficiency of

small claims court is in harmony with AAA rule R-9’s small claims removal provision. Rule R-

9’s provision for removal of claims, like Plaintiff’s, to small claims court is a similar recognition

that doing so is both cost effective and efficient. Because both the Agreement and AAA rule R-9

recognize this fact, they are in harmony and this Court must dismiss this action for refiling in

small claims court as contemplated by AAA rule R-9.

B.      The Parties’ Arbitration Agreement Does Not Deprive Plaintiff of her TILA Claims

       Plaintiff also cannot show that the parties’ Arbitration Agreement is unenforceable,

because removal of her claims to small claims court is a direct consequence of her own actions.

In that Agreement Plaintiff consented to abide by the AAA’s rules and procedures, which

include the small claims exception contained at AAA rule R-9. Plaintiff elected arbitration and

filled out her Demand for Arbitration, stating in line 3 that the amount of money in dispute was

“$2,000 + attorney’s fees and costs.” See Defendant’s Exhibit D. Plaintiff’s decision to state an

amount in controversy bringing her within AAA rule R-9 and K.S.A. §61-2703(a)’s small claims

jurisdiction was her decision, which she now seeks to avoid the consequences thereof.

       There is nothing on the face of the parties’ Arbitration Agreement depriving Plaintiff of



                                                 4
       Case 2:18-cv-02512-JAR-KGG Document 7 Filed 11/14/18 Page 5 of 6




her right to pursue her TILA claims or to counsel. On its face that Agreement merely provides

the parties’ will submit their disputes to the AAA for resolution under its rules and procedures.

Defendant has not taken any action in this case to deprive Plaintiff of her TILA claims either; it

did not compel arbitration, or state the amount in controversy which brought AAA rule R-9 into

play. Plaintiff quite simply finds herself in a position of her own making which she does not

like, and seeks the Court to rescue her from the entirely foreseeable consequences of her actions.

       Plaintiff elected to proceed with arbitration, and had the right and opportunity to review

the AAA rules and procedures to which she would be subject prior to making her election. She

then elected to state her damages in such a way that directly implicated AAA rule R-9’s small

claim removal right. Defendant did not lure Plaintiff into an ambush by electing arbitration

itself. Defendant did not state the amount in controversy of $2,000. Plaintiff took those actions,

and now seeks this Court’s help in avoiding their logical and foreseeable consequences.

                                      II.   CONCLUSION

       Based on the arguments and authorities set forth above, the Court must dismiss Plaintiff’s

claims without prejudice for refiling in Kansas small claims court.

                                                     Respectfully submitted,

                                                            /s/ Aaron J. Good
                                                     Aaron J. Good, #25067
                                                     Todd E. Shadid, #16615
                                                     KLENDA AUSTERMAN LLC
                                                     301 N. Main, Ste. 1600
                                                     Wichita KS 67202-4816
                                                     (316) 267-0331
                                                     (316) 267-0315 Fax
                                                     agood@klendalaw.com
                                                     tshadid@klendalaw.com
                                                     Attorneys for Defendants




                                                5
       Case 2:18-cv-02512-JAR-KGG Document 7 Filed 11/14/18 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2018, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system which will send electronic notice of this filing to:
Plaintiff. I further certify that I mailed the foregoing document and the notice of electronic filing
by first-class mail to the following non-CM/ECF participants: N/A.


                                                             s/Aaron J. Good
                                                      Aaron J. Good, #25067




                                                 6
